Citation Nr: 0032588	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for prostate 
enlargement, grade II with nodular pattern and solid nodule.

2.  Entitlement to service connection for a lipoma, to 
include a thyroid nodule.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
entitlement to service connection for prostate enlargement, 
grade II with nodular pattern and solid nodule and lipoma on 
a direct basis and as secondary to exposure to herbicides.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 1999, he 
raised claims of entitlement to service connection for mild 
urinary bladder retention, pulmonary tuberculosis, and 
bronchitis.  In a September 1999 letter, the RO informed the 
veteran of the evidence necessary to "well ground" these 
claims.  Since the recently enacted legislation has 
eliminated the requirement for a well-grounded claim, the RO 
should issue an amended letter as to the evidence necessary 
for the claim for service connection for mild urinary bladder 
retention, pulmonary tuberculosis, and bronchitis.


REMAND

The veteran claims that he incurred prostate enlargement, 
grade II with nodular pattern and solid nodule, and a lipoma, 
to include a thyroid nodule, from exposure to herbicides 
while in service.

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record contains (1) competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's active duty.

The veteran has brought forth evidence of a diagnosis of 
prostate enlargement, grade II with nodular pattern and solid 
nodule and a diagnosis of a thyroid nodule.  The Board finds 
that it is not capable of distinguishing between a lipoma and 
a nodule, see Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), and thus, resolving all doubt in favor of the 
veteran, will construe the diagnosis of thyroid nodule as 
competent evidence of a current disability related to his 
claim for service connection for a lipoma.  Additionally, the 
veteran has attributed these disabilities to his service, 
particularly exposure to herbicides.  Thus, the evidence of 
record establishes that a VA examination, to include a 
medical opinion, is necessary to make a decision on these 
claims.

In addition, the Board notes that in October 1999, the 
veteran submitted the medical record, which shows a diagnosis 
of thyroid nodule; however, he did not waive the right for 
the additional evidence to be first considered by the RO.  As 
stated above, the Board will construe the diagnosis of 
thyroid nodule to be supportive of his claim of entitlement 
to service connection for lipoma.  Therefore, the Board may 
not review the evidence without prior RO review and 
consideration.  38 C.F.R. § 20.1304(c) (2000).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his prostate 
enlargement, grade II with nodular 
pattern and solid nodule and lipoma, to 
include the thyroid nodule.  

After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of prostate enlargement, grade 
II with nodular pattern and solid nodule 
and lipoma, to include the thyroid 
nodule.  The examiner must have an 
opportunity to review the veteran's 
claims file, to include his service 
medical records.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that prostate enlargement, grade II with 
nodular pattern and solid nodule and a 
lipoma, to include thyroid nodule, is due 
to exposure to herbicides or due to 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report, to include upon 
what medical principles the opinions are 
based and citation to the evidence of 
record upon which the opinion is based.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for prostate 
enlargement, grade II with nodular pattern 
and solid nodule and lipoma, to include a 
thyroid nodule.

If the benefits sought on appeal remain denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

